United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS               October 4, 2006
                       FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                             No. 04-50540
                           Summary Calendar


ALFRED HENDERSON, JR.,

                                             Plaintiff-Appellant,

versus

GARY L. JOHNSON, EXECUTIVE DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                             Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Western District of Texas
                             (4:98-CV-78)
                         - - - - - - - - - -

Before SMITH, WIENER, AND OWEN, Circuit Judges.

PER CURIAM:*

     In this 42 U.S.C. § 1983 civil rights proceeding, Alfred

Henderson, Jr., Texas prisoner # 714885, appeals the district

court’s order granting a motion for summary judgment in favor of

Correctional   Officer    Sergio    Leyva    and   Mailroom      Supervisor

Florestela Moreno.    Henderson also appeals rulings in favor of

Grievance   Coordinator   Vickey   Barkley   and   Disciplinary       Hearing

Officer Richard Barkley.     Henderson alleged that the Barkleys, a

married couple,   employed   nepotism   to    thwart   his    right    to   an

impartial grievance procedure, and that all four of the above-named

defendants retaliated against him for filing grievances.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Henderson    contends    that    the    district   court   abused   its

discretion in granting the defendants’ motion for leave to file

their summary-judgment motion out of time. He also maintains that,

without notice, the court granted the motion five days prior to a

jury trial on some of his claims against the Barkleys, depriving

him of an opportunity to conduct discovery and to file an effective

summary-judgment response.

     In June 2003, the defendants moved for leave to file for

summary judgment out of time, to which motion Henderson objected.

In a September 30, 2003, order, the court denied Henderson’s motion

not to proceed to trial “until after Defendants’ Motion for Summary

Judgment has been addressed.”        The court did not issue its order on

the defendants’ motion until February 2004.

     A district court has broad discretion to expand deadlines for

filing dispositive motions.      See Hetzel v. Bethlehem Steel Corp.,

50 F.3d 360, 367 (5th Cir. 1995).         Moreover, nothing in FED. R. CIV.

P. 56 requires a district court to give the parties explicit notice

before   taking   a   summary-judgment      motion   under   consideration.

See Southwestern Bell Tel. Co. v. City of El Paso, 346 F.3d 541,

545-46 (5th Cir. 2003).      The district court’s September 30, 2003,

order implicitly granted the defendants’ motion for leave to file

their summary-judgment motion out of time and provided Henderson

notice that the court would take the motion under consideration.

Henderson had several months in which to file a response before the

court issued its order disposing of the summary-judgment motion.

No abuse of discretion is apparent in either the consideration of


                                      2
the summary-judgment motion or in the court’s failure to furnish

Henderson   express   notice   regarding    its   consideration    of   that

motion.    See Southwestern Bell, 346 F.3d at 546.

     Henderson contends that the district court erred in granting

summary judgment to defendants Leyva and Moreno on his claim that

they tampered with his outgoing mail regarding the grievance

procedure at the prison where he was incarcerated.                Henderson

provided competent summary-judgment evidence that demonstrated a

genuine issue of fact as to assertions in affidavits of Leyva and

Moreno that they had never tampered with Henderson’s mail.                An

administrative response to one of Henderson’s grievances and an

“Official Statement” from Moreno reflected that Leyva had opened

Henderson’s mail on one occasion.          Standing alone, however, the

opening of inmate mail does not state a cognizable constitutional

claim.    See Brewer v. Wilkinson, 3 F.3d 816, 825 (5th Cir. 1993);

Jackson v. Cain, 864 F.3d 1235, 1244 (5th Cir. 1989).         Thus, even

though the fact of opening his mail is genuinely disputed, that

fact is not material. Therefore, Henderson failed to highlight any

genuine issue of material fact as to his mail-tampering claim with

respect to Leyva and Moreno.        See FED. R. CIV. P. 56(c), (e);

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

     Henderson also insists that the district court erred in

dismissing his retaliation claims against Leyva, Moreno, and the

Barkleys.     The mail-tampering allegations formed part of the

factual basis for this claim.          Although for purposes of his

retaliation claim, Henderson established a genuine issue of fact


                                   3
with respect to mail-tampering by Leyva and Moreno, he failed to

point to any evidence, or to allege a “chronology of events,”

linking their mail tampering to any retaliatory motive on the part

of the Barkleys.   See Rule 56(e); Woods v. Smith, 60 F.3d 1161,

1166 (5th Cir. 1994).

     Henderson has not adequately briefed his contention that the

district court erred in the conduct of the trial of his claims

against the Barkleys or that the jury verdict in their favor was

invalid.   Therefore, Henderson has effectively abandoned those

contentions.   See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir.

1994).

     The judgment of the district court is AFFIRMED.   Henderson’s

motion to supplement the record on appeal with district-court

records and transcripts is DENIED as unnecessary.




                                4